Name: Council Decision (EU) 2017/886 of 22 May 2017 appointing three members and six alternate members, proposed by the Czech Republic, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2017-05-24

 24.5.2017 EN Official Journal of the European Union L 135/23 COUNCIL DECISION (EU) 2017/886 of 22 May 2017 appointing three members and six alternate members, proposed by the Czech Republic, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Czech Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Josef NOVOTNÃ  and Ms Jana VAÃ HOVÃ , (3) A member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Mr OndÃ ej BENEÃ Ã K (Councillor of StrÃ ¡nÃ ­ municipality) was proposed. (4) Five alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr JiÃ Ã ­ BÃ HOUNEK, Mr Jan BIRKE, Mr Stanislav MIÃ Ã K, Mr Martin NETOLICKÃ  and Mr JiÃ Ã ­ ROZBOÃ IL. (5) An alternate member's seat has become vacant following the appointment of Mr Pavel BRANDA as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Ms Jaroslava POKORNÃ  JERMANOVÃ , Zastupitelka StÃ edoÃ eskÃ ©ho kraje,  Mr OndÃ ej BENEÃ Ã K, Zastupitel ZlÃ ­nskÃ ©ho kraje (change of mandate),  Mr Pavel BRANDA, Zastupitel obce RÃ ¡dlo; and (b) as alternate members:  Mr ZdenÃ k KARÃ SEK, Zastupitel MoravskoslezskÃ ©ho kraje,  Mr Pavel PACAL, Zastupitel Kraje VysoÃ ina,  Mr Miroslav KUBÃ SEK, Zastupitel JihomoravskÃ ©ho kraje,  Radim SRÃ EÃ , Zastupitel OlomouckÃ ©ho kraje,  Mr VÃ slav MICHALIK, Zastupitel StÃ edoÃ eskÃ ©ho kraje,  Mr FrantiÃ ¡ek JOHN, Zastupitel mÃ sta ZÃ ¡bÃ eh. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 May 2017. For the Council The President E. BARTOLO (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).